Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 9/28/2021 with a priority date of 3/28/2018.
Applicant’s amendments have been entered and Claims 1-20 are currently pending and have been examined.
Claims 1-20 overcome the rejection under 35 USC 101.
Claims 1-20 are overcome the art of record and are allowable.

Reason for Overcoming 35 USC § 101

Step 1: Claims 1-5 are directed to a method, claim 6-13 are a CRM and claims 14- 20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. 
Step 2A: Prong 1: 
Examiner respectfully asserts the independent claims describe the concept of generating (i.e. training, retraining or updating) two models, where one of the models is trains weights and the determines averages then updating the second model then combining results from each model  to arrive at a final result. One example is that a parent parameter is clothes that encompasses a child parameter of shirt. Models are trained and performance metrics are calculated for the both 
This concept falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: This judicial exception is integrated into a practical application because the ordered combination of steps is applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Step 2B: Not reached.

Reasons for Allowance

The prosecution history includes prior claims that have had as many as 6 generating steps and 3 utilizing steps related to 4 models and 5 separate determinations of metrics. The current claims offer 1 generating step, 1 updating step and 3 utilizing steps related to 2 models and 3 determinations of metrics along with 3 identifying steps. 
The current claims offer less steps that describe what is as commonly known as an ensemble mode, which is a process where multiple models are created to predict an outcome, then the predictions are aggregated resulting a final prediction. However, the claims overcome 
Specifically, the steps before receiving a request are: identify a parent level keyword and a child level keyword, generate a high complexity model corresponding to a parent keyword, and the steps after receiving a request are: identify a low-complexity model corresponding to a child keyword, identify updated child level data, update the low-complexity model, utilize the low complexity model to determine a child-level metric, utilize the high complexity model to determine a parent level performance metric, utilize the child level metric and parent level metric to determine a performance metric corresponding to the child keyword, and transmitting the performance metric.
The updating step based on updated data in response to receiving the impression request must occur in time to transmit a bid for the impression opportunity. The claims recite a model at the parent level that tunes weights with high complexity that cannot be updated or trained in time, so the claims also offer a different type of model at the child level that determines one or more averages with sparse data and low complexity that can be updated in time to transmit the bid.
The art of record discloses offline and online training and retraining of models as new data become available. The art record also discloses hierarchal arrangements of keywords being 
The combined art of record would disclose training a model offline for a keyword based at least in part on a class of related keyword then periodically or continuously retraining a model as new data is received, as opposed to in response to the impression request, then in response to an impression opportunity the art of record would use one or more updated models to arrive at a performance metric corresponding to the keyword. Simply put, the art of record discloses a model, an updated model and determining a performance metric for a keyword. Other references could be combined to disclose tuning weights, averages and an ensemble model, but the combination would not disclose the claimed relationship between the types of keywords and types models allowing for the updating to be performed in response to an impression request. 



Art of Record
Yan (U.S. 2015/0227964; Hereafter: Yan): discloses ensemble models being combined to estimate revenue. The models are performance of one or more keywords and user behavior where the models are the same or different model types. Yan also discloses a hierarchy of keywords, but the models are not used on parent keywords and child keywords. Sparse data is disclosed but weights are assigned to different models based on the amount of data. Yan also does not disclose impression request or discuss how the models are trained or updated.   
Simmons (U.S. 2011/0040611; Hereafter: Simmons): discloses competitive algorithms where one is selected over another to make a prediction. 
Huang (U.S. 2015/0066593; Hereafter: Huang): discloses ensemble modeling that gives priority to certain data sources over others when determining the finalized content selection parameter values.
Perlich C, Dalessandro B, Raeder T, Stitelman O, Provost F. Machine learning for targeted display advertising: Transfer learning in action. Machine Learning 2013. Published online; to appear in print. DOI 10.1007/s10994-013–5375-2. : discloses second-level modeling using a stacked ensemble to combine, weight and recalibrate the outputs of the first-level process, and this learning uses data drawn from the actual “target”distribution. Real time bidding, keywords and models are discussed in general terms in the context of applying machine learning to improve targeted advertising and bidding.
Zhou (U.S. 2017/0046347; Hereafter: Zhou): In Zhou the request is a search request and the content returned are search results, which are considered a form of advertising. Zhou discloses an online and offline model at [0023] and at [0025] Zhou explains the offline scores use all available data (online and offline data) and the online scores use only online data, which is at least similar to the concept of a parent parameters and child parameters. See Non-Final Office Action dated 11/2/2020.
Snyder et al. (U.S. 8,719,082; Hereafter: Snyder): Snyder discloses using models to determine bid values for keywords and a hierarchal arrangement of keywords and advertising attributes. Further, Snyder discloses determining a base bid and adjusting the base bid in real-time, which at the least suggest the concept of performing some calculation prior to the bid request and other calculation after the request, but Snyder is not being relied upon to teach this concept. See Non-Final Office Action dated 11/2/2020.
Lobo et al. (U.S. 2010/0094673; Hereafter: Lobo): Lobo discloses scalable RPC per Keyword scores that produced using  RPC Predictive Models, and offline and real-time optimization. The offline optimizer can generate rule sets for use by real-time optimizer. The Offline Optimizer is a batch job that calculates the Offline score for every active Ad Unit. An offline score may not be factored into the real-time optimization model, but the infrastructure can be designed to support real-time optimization based on both CPC (cost per click) and an offline score. Lobo also discloses the association of keywords and category can be used to build an affinity between keywords and categories and this affinity can be used to  offline and real-time optimization can be used does not organize the steps in the same way as the claims or describe the relationships.
Simmons et al. (U.S. 2011/0040635; Hereafter: Simmons): Simmons discloses a primary model and a second model being compared to determine a preference between the primary model and the second model in the context of evaluating performance information relating to each of the plurality of advertisement placements. Simmons also discloses altering a model for dynamically determining the economic valuation prior to processing a second request for a placement at least in part on analysis of an economic valuation model using real-time event data that was not available at the time of selecting the first valuation. It is apparent the Simmons discloses many of the claimed elements but Simmons does not organize the steps in the same way as the claims or describe the relationships with enough detail to reject the claims. 
Zhang et al. (U.S. 2011/0264511; Hereafter: Zhang): Zhang discloses an offline-trained machine learning-based model being utilized in advertising serving decision-making. The serving thresholds and delivery policies, for use in association with the model in serving decision-making, may be adjusted online, such as in real-time or near real-time, based on information obtained online affecting factors such as predicted click through rates and advertising inventory distribution. Zhang is one offline model being updated in real-time to determine a single value. 
You et al. (U.S. 2012/0143672; Hereafter: You): You discloses two phases in both offline and online: Phase 1 is ad pre-selection. In this stage, a first model is trained offline on historical view/click data to predict the click for an ad without using the interaction features between ads. In online serving, all the ad candidates are evaluated by the first model and a rough eCPM for each ad can be obtained. Then training a second model offline only on the view/click data of north ads. 
Ma et al. (U.S. 2016/0027048; Hereafter: MA): Ma discloses indexes, models or graphs that are constructed, trained or updated offline, to allow faster online computation or processing, and organizing several types of features, such as a keyword feature and a category feature. Ma creates the model offline and uses it in real-time.
Golbandi et al. (U.S. 2016/0371589; Hereafter: Golbandi): Golbandi discloses incorporating information prediction and model training in a single online serving system. The present systems and methods also conduct model training and uses the training results in real-time with respect to training sample collection.
Cetin et al. (U.S. 2012/0022952; Hereafter: Cetin): Cetin discloses predictive model training, and a predictive model combiner that operate partly in an offline (or batch) mode, and partly in an online (or interactive) mode to implement an online advertisement system using an approach for combining estimated probabilities of events using linear and log-linear model combinations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.